Case 3:17-cv-00007-GTS-ML Document 104-28 Filed 06/17/19 Page 1 of 2

AA
 

N
—
oO
N
o
oD
Oo
ou
o
a
—
NN
a
—
co
oO
Oo
2
i
co
™
Tt
oO
a
Y
Cc
oO
=
5
oO
oO
Q
!
=
WY)
E
0
_
oO
oO
oO
2
>
2
Nn
a
o
D
oO
O

10/04/18

Grade Report 2017 Student Report Card
Vestal Senior High School ' This is the eSchoolPlus Report Cant, Piesse ncte the comment legend prints st ithe
205 Woodlawn Drive Principal: Clifford R. Kasson bottom ofthe Repor Card. fyou have any questions, con't hesitate to contact your child's
Vastal, NY 13856 Phone: (807)757-2281 teacher.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a fee ee ao
Miles, Pater c
0124 i PART IN GOV 1z Contin, Stan 16 «9 $4 62 #73 #76 74 5
0132 1 ECONOMICS 72 Carr, Robert ¢
0212 1 CHEMISTRY Arbuiso, Charlie 17 6 82 75 Q
0237 3 FORENSIC SCli O'Donnell, Colette 17a 8 75 78 s&s 0.5
0232 3 FORENSIC SCiz O'Donnell, Colette o
soo 1 SOQUNDATIONS-GOLLEGE Dyer, Katharine é 8 75 ~—OIN a
MATH
6302 23° PHYS ED(11-12) Crunden, Jim 8 a 57) 89 9
& arene |e:
Boe *, .
Excused Abs, 43 l1¢
Unexccsed Abs. 10 0
TarCies o 14
ABS-Absence, TDY-Tardy, MP 1-Marking Period 1, iv P2-Marking Period 2, MP3-Marking Period 3, MP4-Marking Period 4, CLS-Class Average, LOC-Local Exam, REG-Regenis
Exam, PRF-Proficiency Exam, FIN- Final Mark, C1-Comment 1, C2-Comment 2, C3-Comment 3

O009000SA
